ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Williams Building Company, Inc.               )      ASBCA Nos. 59421, 59628, 59631
                                              )                 59741,59742,59854
                                              )                 59855,59874,59875
                                              )                 60298
Under Contract No. W912WJ-l l-C-0015          )

APPEARANCE FOR THE APPELLANT:                        Kevin M. Cox, Esq.
                                                      Carmado Law Firm, P.C.
                                                      Auburn, NY

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Kathleen M. Pendergast, Esq.
                                                     Ryan T. Killman, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, New England

                OPINION BY ADMINISTRATIVE JUDGE O'SULLIVAN

      The parties have settled their dispute and requested that the Board enter
judgment in favor of appellant.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$2,800,000.00. Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109
from 13 December 2015 until date of payment.

       Dated: 17 December 2015




(Signatures continued)
I concur                                         I concur




Administrative Judge
                                                 RJC~RD
                                                 Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59421, 59628, 59631,
59741, 59742, 59854, 59855, 59874, 59875, 60298, Appeals of Williams Building
Company, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2